 



Exhibit 10.9
AMENDMENT NO. 1
TO
AMENDED AND RESTATED MANAGEMENT AGREEMENT
     This Amendment No. 1 (the “Amendment”) to the Amended and Restated
Management Agreement, dated January 15, 2007 (the “Agreement”), by and between
InfraSource Services, Inc., a Delaware corporation (the “Company”) and Terence
R. Montgomery (“Executive”) is made effective as of, and contingent upon, the
effective time of the merger contemplated by the Agreement and Plan of Merger
dated as of March 18, 2007 entered into by and among Quanta Services, Inc., a
Delaware corporation (“Parent”), Quanta MS Acquisition, Inc., a Delaware
corporation and a wholly owned subsidiary of Parent (“Merger Sub”), and the
Company (the “Merger Agreement”).
WITNESSETH:
     WHEREAS, the Company and Executive have previously entered into the
Agreement.
     WHEREAS, the Company and Executive now wish to amend the Agreement to
comply with Section 409A of the Internal Revenue Code of 1986, as amended.
     NOW, THEREFORE, in consideration of the mutual promises, terms, covenants,
and conditions set forth herein and the performance of each, it is hereby agreed
as follows:
     Section 1. Amendments. The Company and Executive hereby amend the Agreement
by restating Sections 4(d), 5(c)(i)(A), 5(c)(i)(B), and 5(d)(i)(B) in their
entirety, and adding the new Sections 20 and 21 as follows:
     4. Salary; Incentive Bonus; Reimbursement of Expenses; Other Benefits.
     “(d) Reimbursement of Expenses. The Company shall pay or reimburse
Executive, in accordance with its normal policies and practices, for all
reasonable travel and other out-of-pocket expenses incurred by Executive in
performing his obligations under this Agreement. Any such reimbursement shall be
paid no later than thirty (30) days following the Executive’s separation from
service. In no event shall Executive be reimbursed under this Agreement for
expenses incurred after Executive’s separation from service.”
     5. Termination of Employment.
     (c) Termination of Executive for Good Reason or by the Company other than
as a Result of Executive’s Death or Disability or other than for Cause.
     (i)
     “(A) Payment in cash of an amount equal to any unpaid bonus for a year
prior to the year of termination, plus the pro-rated share (based on Executive’s
period of actual employment during the year of Termination) of Executive’s
target bonus under the AICP, such payment to be made on the date such awards are
normally paid to

 



--------------------------------------------------------------------------------



 



Company’s executive officers for the year in which such termination occurs and
in accordance with the Company’s normal payroll practices and procedures (and no
part shall be contributed to a retirement or deferred compensation mechanism);
provided that any such payment is made no later than March 15 of the year
following the year of termination.”
     “(B) Cash severance payments equal in the aggregate to two (2) times the
sum of (i) Executive’s Base Salary at the time of termination and
(ii) Executive’s target bonus under the AICP for the year in which such
termination occurs. The Base Salary component of the severance payment shall be
payable in twenty-four (24) equal monthly installments beginning at the end of
the first full month following termination of employment; provided that for
purposes of Section 409A (as defined in Section 18, below), each monthly payment
shall be considered a separate payment. The AICP component of the severance
payment shall be considered a separate payment for purposes of Section 409A and
shall be payable on the date that the Company normally pays AICP bonuses to
executive officers for the year in which termination occurs. Notwithstanding the
foregoing, the amount of the cash severance payments that do not exceed two
times the lesser of (i) Executive’s annual Base Salary plus Executive’s target
bonus under the AICP for the year preceding the year in which Executive incurs a
separation from service, or (ii) the maximum dollar limits under
Section 401(a)(17) of the Code for the year in which Executive incurs a
separation from service (i.e., for 2007, $225,000) shall be considered a
separate payment for purposes of Section 409A of the Code (the “Safe Harbor
Severance Amount”) and shall be payable in monthly installments as provided
above. The excess of the aggregate cash severance payments described in this
Section that are payable during the first six months following Executive’s
separation from service over the Safe Harbor Severance Amount shall be paid on
the first business day of the seventh month following the Executive’s separation
from service. The cash severance payments that are payable following after the
first six months following Executive’s separation from service shall be payable
in monthly installments as provided above.”
     (d) Termination in Connection with a Change in Control Transaction.
     (i)
     “(B) Cash severance payments equal in the aggregate to two (2) times the
sum of (i) Executive’s Base Salary at the time of termination and (ii)
Executive’s target bonus under the AICP for the year in which such termination
occurs. The cash severance payments shall be payable following such termination
on the eighth day following the date on which Executive executes the “Release”
(as defined in Section 5(c)(i), and including the Notice of Resignation attached
as an Exhibit thereto); provided that Executive has not revoked the Release
during the seven-day period following the date on which such Release was
executed and in accordance with the Company’s normal payroll practices and
procedures. Notwithstanding the foregoing, the amount of the cash severance
payment that does not exceed two times the lesser of (i) Executive’s annual Base
Salary plus Executive’s target bonus under the AICP for the year preceding the
year in which Executive incurs a separation from service, or (ii) the maximum
dollar limits

2



--------------------------------------------------------------------------------



 



under Section 401(a)(17) of the Code for the year in which Executive incurs a
separation from service (i.e., for 2007, $225,000) shall be considered a
separate payment for purposes of Section 409A of the Code (the “Safe Harbor
Severance Amount”) and shall be payable following such termination on the eighth
day following the date on which Executive executes the Release; provided that
Executive has not revoked the Release during the seven-day period following the
date on which such Release was executed. The excess of the aggregate cash
severance payment described in this Section over the Safe Harbor Severance
Amount shall be paid on the first business day of the seventh month following
the Executive’s separation from service if and only if Executive has executed
(and not revoked) the Release.”
     “(D) Continuation of Executive’s medical and health insurance benefits for
a period equal to the lesser of (i) twenty-four (24) months, and (ii) the period
ending on the date Executive first becomes entitled to medical and health
insurance benefits under any plan maintained by any person for whom Executive
provides services as an employee or otherwise. Notwithstanding the foregoing,
any medical and health benefits provided to Executive following the period
during which Executive is entitled to continuation coverage under Section 4980B
of the Internal Revenue Code (COBRA) shall be subject to and paid in accordance
with the requirements of Section 409A.”
     “20. Termination. The Company acknowledges that Executive has given notice
as required by the Agreement of his intent to terminate employment for Good
Reason (as defined in the Agreement) upon the Effective Time (as such term is
defined in the Merger Agreement). The Company hereby agrees that Executive has
Good Reason to terminate employment hereunder. The Company hereby agrees that
Executive’s termination shall be deemed to be a “Termination in Connection with
a Change in Control Transaction” in accordance with Section 5(d) of this
Agreement and, subject to Executive executing (and not revoking) the Release and
abiding by the non-competition provision set forth in Section 6(b), Executive
shall receive the benefits set forth in Section 5(d).”
     “21. Parachute Payments.
     (a) If any amount paid or payable to Executive from the Company is (or
would be but for this Section) subject to excise tax (“Excise Tax”) under
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), and
if, but only if, the Net Parachute Amount (as defined below) is less than the
Net Capped Amount (as defined below), Executive’s entitlements under this
Agreement may be reduced at the election of the Executive, as further provided
below, by an amount such that the value of all Parachute Payments is equal to
and does not exceed the Cap (as defined below). For purposes of this letter:
     (i) the “Net Parachute Amount” is (A) Executive’s aggregate “parachute
payments,” as defined under the Code (“Parachute Payments”) minus (B) the sum of
(i) the aggregate net income taxes (in all applicable jurisdictions) on the
Parachute Payments (“Income Taxes”) and (ii) the Excise Tax, and

3



--------------------------------------------------------------------------------



 



     (ii) the “Net Capped Amount” is (C) three times Executive’s “Base Amount”
as defined under Section 280G of the Code minus one hundred dollars ($100.00)
(the “Cap”), minus (D) the Income Taxes thereon (the “Net Capped Amount”).
     (b) If Executive’s entitlements under the Management Agreement are to be
reduced pursuant to Section (a) above, Executive shall have full authority to
determine the type and amount of the entitlements which shall be reduced so that
such entitlements do not exceed the Cap, but only if and to the extent such
discretion does not violate Section 409A of the Code.
     (c) The Net Parachute Amount and the Net Capped Amount, shall be determined
by an accounting firm that is (i) nationally recognized in the United States,
(ii) selected by the Company and reasonably acceptable to Executive, and
(iii) is not serving as the Company’s independent auditor at the time such
determination is made (the “Accounting Firm”). The Accounting Firm shall provide
any other calculations reasonably necessary to enable Executive to make the
election described above. The Company shall bear the expense of the Accounting
Firm. Executive and the Company agree to supply the Accounting Firm with all
financial and tax information necessary to determine such amounts.”
     Section 2. Defined Terms. Except as otherwise expressly provided herein,
any capitalized term used in this Amendment that is not defined herein has the
meaning ascribed to such term in the Agreement.
     Section 3. No Other Amendment. Except as otherwise expressly provided in
this Amendment, all terms, conditions and provisions of the Agreement are hereby
ratified and remain in full force and effect.
     Section 4. Governing Law; Dispute Resolution. This Amendment and the legal
relations thus created between the parties hereto shall be governed by and
construed under and in accordance with the laws of the State of Delaware. The
parties hereto agree that any dispute arising as to the parties’ rights and
obligations hereunder, shall, at the election and upon written demand of either
party, be submitted to arbitration before a single arbitrator in Wilmington,
Delaware under the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association.
     Section 5. Entire Agreement. This Amendment, together with the Agreement,
sets forth the entire agreement and understanding of the parties relating to the
subject matter herein. No modification of or amendment to this Amendment, nor
any waiver of any rights under this Amendment, shall be effective unless given
in a writing signed by the party to be charged. This Amendment is effective as
of, and contingent upon, the occurrence of the Effective Time and shall be null
and void if the Effective Time does not occur.
     Section 6. Counterparts. This Amendment may be executed originally or by
facsimile signature, in multiple counterparts, each of which shall be deemed an
original and all of which together shall constitute one instrument
[Signature Page Follows]

4



--------------------------------------------------------------------------------



 



EXECUTED as of the date set forth above.

            INFRASOURCE SERVICES, INC.
      By:   /s/ DAVID R. HELWIG         Name:   David R. Helwig        Title:  
Chief Executive Officer, President and Chairman of the Board        EXECUTIVE
         /s/ TERENCE R. MONTGOMERY         Terence R. Montgomery             

ACKNOWLEDGED AND AGREED ON BEHALF OF QUANTA SERVICES, INC.

         
By:
  /s/ JOHN R. COLSON    
 
       
Name:
  John R. Colson    
Title:
  Chief Executive Officer    

5